      Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.376 Page 1 of 19



                                                                               F.1 LED
                                                                                  ,I


 1
                                                                             19 JAN 25 PH 5: 17
 2

 3
                                                                     1:!V'
                                                                                            DEPH v
 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             SOUTHERN DISTRICT OF CALIFORNIA
 9
                                     April 2018 Grand Jury
10
ll    UNITED STATES OF AMERICA,                Case No. 18CR3071-WQH

·12                    Pla.intif f,            I N D I C T ME N T
                                               - (superseding) -
13
            v.
                                               Title 18, U.S.C., Sec. 371 -
14    GANNON GIGUIERE (1),                     Conspiracy to Commit Securities
      OLIVER LINDSAY (2)                       Fraud, Manipulative Trading;
15                                             Title 15, U.S.C., Secs. 78j (b),
                       Defendants.             78ff, and Title 17, C.F.R.,
16                                             Sec. 240.lOb-5 - Securities
                                               Fraud; Title 18, U.S.C.,
17                                             Secs. 981(a) (1) (C) and Title 28,
                                               U.S.C., Sec. 2461(c) - Criminai
18                                             Forfeiture

19         The Grand Jury charges, at all times material:

20                              INTRODUCTORY ALLEGATIONS

21                        Relevant Individuals and Entities

22         1.    Defendant    GANNON     GIGUIERE,   a   resident   of       Newport   Coast,

23    California,   worked as    a    stock promoter     in Southern California,           and

24    controlled TheMoneyStreet.com.

25         2.    Defendant OLIVER LINDSAY,       a   resident of Georgetown,           Cayman

26    Islands,   operated an offshore       brokerage    firm known as         CMGT Capital

27    Management ( "CMGT", or the "Offshore Brokerage Firm") .

      APA:nlv:San Diego
      1/24/19
      Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.377 Page 2 of 19




 1          3.    TheMoneyStreet.com was a stock promotion website.

 2          4.    Kelvin     Medical,     Inc.    ("Kelvin      Medical")       was    a     Nevada

 3    Corporation     with    its· principal     place    of    business    in Nevada         City,

 4    California.     Kelvin Medical purported to be an "early participant in

 5    medical device and telehealth wearables with a focus on the development

 6    of artificial intelligence driven physical therapeutic technologies."

 7          5•    Eco Science Solutions, Inc.          ("ESSI") was a Nevada corporation

 8    with its principal place of ·business in Makawao, Hawaii.                 ESSI purported

  9   to pursue several business models over time.                In 2017, it purported to

.10   be "a premier health,        wellness and alternative medicines business by

11    effectively servicing and connecting wisely conscious consumers with

12    like-minded businesses."

13          6.    Confidential Witness 1 ("CW-1"), was a resident of California,

14    and worked as a stock promoter.

15          7.    A pump-and-dump scheme was a fraudulent scheme that typically

16    involved the artificial        inflation of the stock price of a publicly-

17    traded company (the "pump") so that individuals who control a substantial

18    portion    of   the    company's   stock   can     sell   shares     of   that       stock   at

19    artificially high prices to other investors                (the "dump") .        Generally,

2 o such schemes effected the artificial inflation in share price by, among

21    other things, issuing news releases and promotional materials regarding

22    the   company and its      stock -    often containing false,             misleading,        or

 23   exaggerated information - and by engaging in manipulative trading of the

 24   stock to affect its price and generate the appearance of demand for the

 25   shares.

 26         8.    A manipulative        trading scheme was a        fraudulent scheme that

 27   involved practices, including matched trades - i.e., selling (or buying)
                                                  2
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.378 Page 3 of 19




1    stock at pre-arranged prices and volumes - carried out for the purpose

2    of creating the false and misleading appearance of (a) trading activity

 3   for such stock, and (2) the market for such stock.

4                                         Count 1 - Conspiracy

 5                                         (18   u.s.c.     §   371)

 6           9.    Paragraphs 1 through 8 of the Introductory Allegations above

 7   are re-alleged as if fully set forth herein.

 8           10.   Beginning on a date unknown to the Grand Jury but no later

 9   than October 2017, and continuing until on or about March 2018, in the

10   Southern      District      of    California         and    elsewhere,    defendants   GANNON

11   GIGUIERE and OLIVER LINDSAY,                and other individuals and entities known

12   and unknown to the Grand Jury, did knowingly and intentionally conspire

13   to commit offenses against the United States, that is,

14                 a.        securities    fraud,    namely,       to knowingly and willfully,

15   directly and indirectly, by the use of the means and instrumentalities

16   of interstate commerce and of the mails, use and employ manipulative and

17   deceptive devices and contrivances in connection with the purchase and

18   sale of securities by (a)             employing devices,          schemes and artifices to

19   defraud,      (b) making and causing to be made untrue statements of material

20   fact,    and omitting to state material facts necessary in order to make

21   the statements made, in light of the circumstances under which they were

22   made, not misleading, and (c) engaging in acts, practices, and courses

23   of business which operated and would operate as a fraud and deceit upon

24   any persons, including members of the investing public and sellers and

25   purchasers         of    Kelvin   Medical      Inc. / s     securities,    in   violation   of

26   Title 15, United States Code, Sections 78j (b), 78ff, and Title 17, Code

27   of Federal Regulations, Section 240.lOb-5; and
                                                      3
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.379 Page 4 of 19




1               b.      manipulative securities trading, namely, to knowingly and

2    willfully,      directly and indirectly,   by the use of the mails and any

3    means and instrumentality of interstate commerce, and of any facility

4    of any national securities exchange,       (1) for the purpose of creating a

 5   false and misleading appearance of active trading in any security other

 6   than a government security, and a false and misleading appearance with

 7   respect to the market for any such security,       (a) entering an order and

 8   orders for the purchase of such security with the knowledge that an

 9   order and orders of substantially the same size, at substantially the

10   same time, and at substantially the same price, for the sale of any such

11   security, has been and will be entered by and for the same and different

12   parties, and (b) entering any order and orders for the sale of any          ~uch

13   security with t.he knowledge that an order and orders of substantially

14   the same size, at substantially the same time, and at substantially the

15   same price,      for the purchase of such security,    has been and will be

16   entered by and for the same and different. parties,           in violation of

17   Title 15, United States Code, Sections 78i(a) (1) and 78ff.

18                                   MANNER AND MEANS

19        11.     It was .part of the conspiracy that defendants GIGUIERE and

20   LINDSAY would obtain a material degree of control over Kelvin Medical,

21   including by obtaining significant blocks of Kelvin Medical stock.

22        12.     It was further part of the conspiracy that defendants GIGUIERE

23   and LINDSAY would deposit Kelvin Medical stock in one or more accounts

24   at domestic brokerage firms,       including a certain c;i.ccount held at BMA

25   Securities (the "KVMD Domestic Accounts"), and in one or more accounts

26   at CMGT (the "CMGT Accounts," and collectively with the KVMD Domestic

2 7 Accounts, the "KVMD Brokerage Accounts") .
                                            4
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.380 Page 5 of 19




1         13.   It was further part of the conspiracy that one or more of the

 2   CMGT Accounts would be held in the name of one or more nominees in order

3    to conceal the fact that defendants GIGUIERE and LINDSAY controlled and

4    had a beneficial interest in the shares held in such CMGT Accounts.

 5        14.   It was further part of the conspiracy that defendant GIGUIERE

 6   would make misrepresentations to his brokerage firms in order to have

 7   the ability to deposit and trade Kelvin Medical shares at and through

 8   those firms.

 9        15.   It was further part of the conspiracy that defendants GIGUIERE

10   and LINDSAY would conceal the extent of their affiliation with Kelvin

11   Medical in order to hide their substantial control over the company.

12        16.   It was further part of the conspiracy that defendants GIGUIERE

13   and LINDSAY would .engage in manipu-lative trading in Kelvin Medical stock

14   for the purpose of creating a false or misleading appearance of active

15   trading in Kelvin Medical stock, and a false or misleading appearance

16   with respect to the market for Kelvin Medical stock.

17        17.   It was further part of the conspiracy that defendant GIGUIERE

18   would draft,· and cause to be drafted, corporate disclosures for Kelvin

19   Medical.

20        18.   It was further part of the conspiracy that defendant GIGUIERE

21   would promote, or cause the promotion of, Kelvin Medical and its stock

22   on TheMoneyStreet.com in order to artificially avoid the deflation of,

23   maintain, and inflate the share price of Kelvin Medical stock.

24        19.   It was further part of the conspiracy that defendant LINDSAY

25   would engage   call   room   operato~s       to contact   securities brokers   and

26   convince the brokers to purchase Kelvin Medical stock in their clients'

27   accounts, in exchange for a fee.
                                              5
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.381 Page 6 of 19




1          20.    It was further part of the conspiracy that defendants GIGUIERE

2    and LINDSAY would sell Kelvin Medical stock that was held in the KVMD

3    Brokerage Accounts into the open market at inflated prices, which the

4    conspirators would manipulate by promoting Kelvin Me,dical and its stock

5    without disclosing their plan to sell such stock during the time that

 6   the promotions were disseminated, and during a period of manipulative

 7   trading.
 s         21.    It was further part of the scheme that defendants GIGUIERE and

 9   LINDSAY would create false pretenses for the transfer of money from the

10   CMGT Accounts to accounts controlled by defendant GIGUIERE.

11         22.    It was further part of the conspiracy that defendants GIGUIERE

12   and LINDSAY,      along with CW-1,     would communicate by phone,          email,    and

13   encrypted     communications       about   the    status    and    progress     of    the

14   conspiracy.

15                                         OVERT ACTS

16         23.    In furtherance of the conspiracy and to effect and accomplish

17   the   objects     thereof,   the   following     overt   acts,    among   others,    were

18   committed within the Southern District of California and elsewhere:

19                a.    In or about October 2017, defendant GIGUIERE, through an

20   entity he controlled, bought 1,500,000 shares of Kelvin Medical stock

21   pursuant to a stock purchase agreement.

22                b.    On or about October 25, 2017, in connection with Kelvin

23   Medical stock,      defendant GIGUIERE falsely represented in a "Rule 144

24   Seller's Representation Letter" that he "is not at present and has not

25   been during the preceding three months,             an officer,     director,    or 10%

26   shareholder of the Company or in any other way an 'affiliate' of the

27   Company. "
                                                6
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.382 Page 7 of 19




1                 c.   In or about November               2017,   defendant GIGUIERE   caused

2    1, 500, 000 shares of Kelvin Medical· stock to be deposited in a                    KVMD

3    Domestic Account.

4                 d.   Between October and December 2017,                  defendant GIGUIERE

5    obtained an additional 1,500,000 shares of Kelvin Medical stock,                        and

 6   caused those shares to be deposited in a CMGT Account in the name of a

 7   nominee entity controlled by LINDSAY.

 8                e.   On or about November 29,              2017, defendants GIGUIERE and

 9   LINDSAY engaged in a           coordinated,         open market transaction in Kelvin

10   Medical stock.    Defendant GIGUIERE caused one or more offers from a KVMD

11   Domestic     Account     for         28,350   shares    of   Kelvin   Medical   stock    at

12   approximately $.22 per share in the open market, and defendant .LINDSAY

13   caused the purchase of those shares.

14                f.   On or about the following dates, defendants GIGUIERE and

15   LINDSAY, along with CW-1, corresponded telephonically or via messaging

16   apps in order to execute their plan to manipulate Kelvin Medical's stock

17   price.

18
          Date                      Partial Content of Call/Message
19
                                    GIGUIERE to CW-1: "Because we can manage, the
        November 27, 2017           nice thing about it, is we can manage, the
20
                                    price appreciation."
        Call
21
                                    ...
22                                  GI GUI ERE to CW-1: "And look [UI] we've got
                                    2.9 million shares, um, that, you know we' 11
23
                                    be able to, you know, sell, as we allow this
24                                  thing to-to go from a dollar to, let's say,
                                    to two dollars .. . 11
25                                  GI GUI ERE to LINDSAY, CW-1: "I have offers of
        November 29,        2017    $5,000 GTC laddered in .10 increments up to
26
        Text(s)
27
                                                     7
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.383 Page 8 of 19




1         Date                 Partial Content of Call/Message

2                              1 . OO FYI . ... so you guys can do your thing now
                               as BMA i.s clear."
3
                               LINDSAY to GIGUIERE, CW-1: "I'm leaking the
       November 3 O,    2017   ticker to a few greedy people in a vague
4
        Text(s)                fashion. Bids should be ther [sic]."
 5
                               GIGUIERE to .LINDSAY, CW-1: "I suggest 150.0 to
 6                             2000 shares a day in KV at .55 and I will just
                               have a large off er there showing min, for the
 7                             next 5 to 7 trading days.    let's let a week
                               go by right here with a little volume and at
 8                             this price. then we can move it."
 9                             GIGUIERE to LINDSAY, CW-1: "I will move BMA
        December   5,   2017   to offer 3,000 at .75 _, meaning I will drop
10                             them to 3000 from 50000 _ and then Ollie can
        Text(s)
                               come in alongside them at .75."
11
                               GIGUIERE to LINDSAY, CW-1: "I will have BMA
12                             then move to . 85 at 1000. ... So they can sell
                               a touch up to 1. _so will have them at .95
13                             for 1000 and 1 for 1000."
14                             LINDSAY TO GIGUIERE, CW-1: "Ok I get it."

15                             LINDSAY to CW-1: "I'm a little bit, uh,
        December        2017   hesitant about typing in all these details
16      Call                   into this app ... You can just imagine if it
                               finds its way somewhere its, uh, fairly
17                             incriminating."
18                             LINDSAY to GIGUIERE, CW-1:      "I ·have at least
        December 15,    2017   30k shares to buy today"
19      Text(s)
20                             GI GUI ERE to LINDSAY, CW-1: "Ok ... So I have
                               them at .95 1.00 and 1.05 _ Let's do 10,000
21                             at . 95 and 20000 at 1. 00 ... and then tomorrow
                               we can move to 1.05 _ agree?"
22
                               LINDSAY to GIGUIERE, CW-1: "Den at Qb wanted
23                             20k under a buck_ He's bought five so far"
24                             GIGUIERE to LINDSAY,    CW-1:   "Ok so 20,000 at
                               .95 _ 10,000 at 1"
25
                               LINDSAY TO GIGUIERE, CW-1: "Ok"
26                             GIGUIERE to LINDSAY,    CW-1:   "let me call BMA
                               now"
27
                                             8
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.384 Page 9 of 19




1         Date                Partial Content of Call/Message

2                             LINDSAY TO GIGUIERE,     CW-1:    "Bid at   . 95 for
                              20k going up"
3
                              GIGUIERE to LINDSAY, CW-1: "OK will hit that
4                             _ Ok done with the 20000"
                              LINDSAY TO· GIGUIERE,   CW-1:     "Ok ... lOk bid at
 5     December 15, 2017      .96 _fill please _,,
 6     Text(s)
                              CW-1 to GIGUIERE, LINDSAY: "G.        It's good for
 7                            10,000 shares at .96"
                              GIGUIERE to LINDSAY, CW-1: "Ok let me call
 8
                              that in. I am on with MGT of KV now... so let
 9                            me put on hold and call BMA"

10                            LINDSAY TO GIGUIERE, CW-1: "Ok"

11                            CW-1 to GIGUIERE, LINDSAY: "Done"
12                            GI GUI ERE to LINDSAY, CW-1: "Yes"
                              GI GUI ERE to LINDSAY, CW-1: "Let's tick it up
13      December 18,   2017   to 1.05. ... so we have a touch of green at
        Text (s)              close."
14
                              GIGUIERE to LINDSAY, CW-1: "How about I hit
15      December 19,   2017   one of those 10000 share bids now _ and we
        Text(s)               can take the other volume through the day ...
16
                              agree?"
17
                              LINDSAY TO GIGUIERE,      CW-1:    "ok ... sell   20k
18                            there at 1.01"

19                           GIGUIERE to LINDSAY, CW-1: "Done .... Wanted to
                             take it in two bites ... Let me know what else
20                           you want to do today ... when you are ready"
21                           LINDSAY TO GIGUIERE, CW-1: "give him 5k at
        December 19,    2017 1.05 _ rest for tomorrow?"
22      Text(s)
                              GIGUIERE to LINDSAY, CW-1: "ok, yes rest for
23                            tomorrow ... done with the 5 OOO ... wi 11 take care
                              of balance tomorrow"
24

25                            LINDSAY TO GIGUIERE, CW-1: "Great"
                              GIGUIERE to LINDSAY, CW-1: "Nice work"
26

27
                                            9
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.385 Page 10 of 19




1         Date                 Partial Content of Call/Message

2                              GIGUIERE to LINDSAY, CW-1: "Ollie, how about
        December 2 O,   2017   I hit that 3500 in KV ... Then in a bit we can
3
        Text (s)               do more"

4                              LINDSAY TO GIGUIERE, CW-1: "ok one sec"
5
                               GIGUIERE to LINDSAY, CW-1: "So we have             a
 6                             series of trades ·today ... ok ... standing by"

 7                             LINDSAY TO GIGUIERE, CW-1: "plug the 1.07"

 8                             GIGUIERE to LINDSAY, CW-1: "ok ... 3500 ... it is
                               showing 100"
 9

10                             LINDSAY TO GIGUIERE, CW-1: "yes"

11                             GIGUIERE to LINDSAY, CW-1: "ok"
                               LINDSAY TO GI GUI ERE, CW-1: "sell 5k 1. 08 ...
12      December 2 O,   2 Ol 7 please"

13      Text(s)
                             GIGUIERE to LINDSAY, CW-1: "Ok will do ... just
14                           sold 5000 at the 1. 08 per Ollie's request ...
                             leaving the bid at 1. 07 ... let me know what
15                           you would like next Ollie"
                             LINDSAY to GIGUIERE, CW-1: "can you sell 22k
16      December 20,    2017 1.07 please"

17      Text(s)
                               GIGUIERE to LINDSAY, CW-1: "yes ... done"
18
                               LINDSAY to GIGUIERE, CW-1: "the whole 22k?"
19
                             GIGUIERE to LINDSAY, CW-1: "at some point if
20                           you could tick 1.10 to show green that would
                             be nice ... let me confirm all 22 ... yes all 22
21                           was sold"
                             LINDSAY TO GIGUIERE, CW-1: "I have 20k to buy
22      December 21,    2017 1.10"
23      Text(s)
                               GIGUIERE to· LINDSAY, CW-1:     "Ok let me call
24                             that in"
                               GIGUIERE to LINDSAY, CW-1:      "Ollie,   checking
25      December 21,    2017   in on KV for the day."
26      Text(s)
                               LINDSAY TO GIGUIERE,    CW-1:   "20k going up at
27                             1.12"
                                            10
       Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.386 Page 11 of 19




  1         Date                  Partial Content of Call/Message

  2                               GI GUI ERE to LINDSAY, CW-1: "Ok ... let me know
                                  on 1.12"
  3                               LINDSAY TO GIGUIERE, CW-1: "Trader is asleep
                                  ... One sec ... There"
  4                               GI GUI ERE to LINDSAY, CW-1: "Done"
                                  LINDSAY TO GIGUIERE, CW-1: "Thanks"
  5
                                  LINDSAY TO GIGUIERE, CW-1: "my dad is bid
          December 22,       2017 there 1. 06 ... for 15k"
  6
          Text(s)                 CW-1 to GIGUIERE, LINDSAY: "I c ur dad ... A
  7                               handsome man at 1. 06"

  8                         LINDSAY TO GIGUIERE, CW-1: "Hah"
                            GI GUI ERE to LINDSAY, CW-1: "Happy you're Dad
  9                         is a shareholder now"
                            LINDSAY TO GIGUIERE, CW-1: "So is he"
 10                         LINDSAY TO GIGUIERE, CW-1: "another 25k there
          December 27, 2017 ... maybe leave 5k ... so i can build some bids
 11
                            higher"
          Text(s)
 12                         GI GUI ERE to LINDSAY, CW-1: "Ok will do"
                            LINDSAY TO GIGUIERE, CW-1: "Hit that 20k 1.11"
          January 5, 2018   GIGUIERE to LINDSAY, CW-1: "Done"
. 13

 14                 g.     On or about December 18, 2017, defendant LINDSAY caused

 15    call room operators to call securities brokers and convince the brokers

 16    to purchase Kelvin Medical stock in their client's accounts.

 17                 h.     On or about January 18, 2018, defendant GIGUIERE caused

 18    Kelvin Medical to submit to the United States Securities and Exchange

 19    Commission a report on Form 8-K, announcing,          in part, that "along with

 20    its Therm-N-Ice product development, it has evolved into an early stage

 21    teleheal th wearable technology company."          The report also stated that

 22    "[o]ur company intends to leverage artificial intelligence and machine

 23    learning     combined    with   the   latest   advancements   in   monitoring   and

 24    therapeutic delivery technologies."

 25                 i.     From on or about January 29,       2018 until    in or around

 26    March 2018,       defendant GIGUIERE promoted,     or caused the promotion of,

 27    Kelvin Medical and its stock on the TheMoneyStreet.com.
                                                11
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.387 Page 12 of 19




1                    j.      From on or about November 29, 2017 through on or about

2 January          16,     2018,    defendant     GIGUIERE    sold,      or   caused   to    be   sold,

3    1,500,000 shares of Kelvin Medical stock from the KVMD Domestic Accounts

4    for gross proceeds of approximately $1,674,188.36.

 5                   k.      From on or about December 8,              2017 through on or about

 6 March       15,        2018,    defendant    LINDSAY      sold,     or     caused   to    be   sold,

 7   approximately 263, 000            shares of     Kelvin Medical           stock from     the CMGT

 8 Accounts for gross proceeds of approximately $375,110.49.

 9                   1.      On or about March 26, 2018, defendant GIGUIERE sent an

10   email    to     defendant       LINDSAY    attaching      a     $125, 000   "Promissory Note"

11 between the nominal owner of one of the CMGT accounts,                               and Shop to

12   Brands, Inc., which defendant GIGUIERE controlled.

13   All in violation of Title 18, United States Code, Section 371.

14                                    Count 2 - Securities Fraud

15                           (Title 15, U.S.C., Secs. 78j(b), 78ff, and

16                                 Title 17, C.F.R., Sec. 240.lOb-5)

17           24.     The allegations set forth in paragraphs 1 through 8 are re-

18   alleged as if fully set forth herein.

19           25.     Beginning on a date unknown to the Grand Jury but no later

20   than October 2017, and continuing until on or about March 2018, within

21   the Southern District of California and elsewhere,                          defendants GANNON

22   GIUGIERE and OLIVER LINDSAY did knowingly and willfully, directly and

23   indirectly, by the use of the means and instrumentalities of interstate

24   commerce and of the mails,                use and employ manipulative an.d deceptive

25   devices and contrivances in connection with the purchase and sale of

26   securities issued by Kelvin Medical,                    Inc.,     in violation of Title 17,

27   Code     of     Federal       Regulations,     Section        240.lOb-5,    by    (a)   employing
                                                     12
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.388 Page 13 of 19




1    devices, schemes and artifices to defraud,                      (b) making and causing to be

2 made untrue statements of material fact, and omitting to state material
3    facts necessary in order to make the statements made,                                 in light of the

4    circumstances       under    which    they    were       made,       not       misleading,    and   ( c)

 5   engaging in acts, practices, and courses of business which operated and

 6   would operate as a fraud and deceit upon any persons, including members

 7   of the investing public and sellers and purchasers of Kelvin Medical

 8   Inc.'s securities.

 9           26.    Paragraphs    11     through    23    of        Count       1    are    realleged    and

10   incorporated by reference as more fully describing the manipulative and

11   deceptive devices and contrivances used in connection with the purchase

12   and sale of securities.

13   All in violation of Title 15, United States Code, Sections 78j (b)                                  and

14   78ff, and Title 17, Code of Federal Regulations, Section 240.lOb-5.

15                                       Count 3 - Conspiracy

16                                           (18.S.C.     §    371)

17           27.    Paragraphs 1 through 8 of the Introductory Allegations above

18   are re-alleged as if fully set forth herein.

19           28.    Beginning on a date unknown to the Grand Jury but no later

20   than in or about January 2016, and continuing until in or about January

21   2017,     within     the    Southern    District          of     California           and   elsewhere,

22   defendant GANNON GIGUIERE and other individuals and entities known and

23   unknown to the Grand Jury, did knowingly and intentionally conspire to

24   commit an offense against the United States, that is, securities fraud,

25   namely, to knowingly and willfully, directly and indirectly, by the use

26   of the means and instrumentalities of interstate commerce and of the

27 mails,          use   and    employ     manipulative             and     deceptive         devices    and
                                                 13
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.389 Page 14 of 19




1    contrivances in connection with the purchase and sale of securities by

2    (a) employing devices, schemes and artifices to defraud,               (b) making and
3    causing to be made untrue statements of material fact, and omitting to

4    state material facts necessary in order to make the statements made, in

 5   light of the circumstances under which they were made, not misleading,

 6   and   (c)   engaging in acts,     practices,      and courses of business which

 7   operated and would operate as a            fraud and deceit upon any persons,

 8   including members of the investing public and sellers and purchasers of

 9   Eco   Science   Solutions,    Inc.' s    ( "ESSI")   securities;   in violation    of

10   Title 15, United States Code, Sections 78j (b), 78ff, and Title 17, Code

11   of Federal Regulations, Section 240.lOb-5.

12                                    MANNER AND MEANS

13         29.    It was part of the conspiracy that defendant GIGUIERE and CW-1

14   would obtain a     material     degree    of    control   over ESSI,    including by

15   obtaining significant blocks of ESSI stock.

16         30.    It was further part of the conspiracy that defendant GIGUIERE

17   and CW-1 would deposit ESSI stock in one or more accounts at domestic

18   brokerage firms (the "ESSI Brokerage Accounts") .

19         31.    It was further part of the conspiracy that defendant GIGUIERE

20   and CW-1 would make misrepresentations to their brokerage firms in order
                              '

21   to have the ability to deposit and trade ESSI shares at and thrpugh

22   those firms.

23         32.    It was further ·part of the conspiracy that defendant GIGUIERE

24   and CW-1 would conceal their affiliation with ESSI in order to hide

25   their substantial control over the company.

26

27
                                                14
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.390 Page 15 of 19




1            33.   It was further part of the conspiracy that defendant GIGUIERE

2    would draft, and cause to be drafted, press releases and other corporate

3    disclosures for ESSI.

4            34.   It was further part of the conspiracy that defendant GIGUIERE

 5   would    promote,    or   cause     the   promotion      of,    ESSI   and     its   stock   on

 6   TheMoneyStreet .·com in order to artificially avoid the deflation of,

 7   maintain, and inflate the share price of ESSI stock.

 s           35.   It was further part of the conspiracy that defendant GIGUIERE

 9   and CW-1 would sell ESSI            stock that was held in the ESSI Brokerage

10   Accounts into the open market at inflated prices, which the conspirators

11   would manipulate by promoting ESSI and its stock without disclosing

12   their plan to sell such stock during the time that the promotions were

13   disseminated, and during a period of manipulative trading.

14           36.   It was further part of the conspiracy that defendant GIGUIERE

15   and CW-1      communicated about          the   status   and progress          of,   and plans

16   regarding, the conspiracy.

17                                             OVERT ACTS

18           37.   In furtherance of the conspiracy and to effect and accomplish

19   the   objects      thereof,   the    following       overt     acts,   among    others,   were

20   committed within the Southern District of California and elsewhere:

21                 a.    On or about December 9,            2015,     an entity controlled by

22   CW-1 obtained convertible debt that was previously issued by ESSI.

23                 b.    On or about January 12, 2016, CW-1 caused his entity to

24   convert a portion of the convertible debt into 1. 3 million shares of

25   ESSI stock, and to deposit those shares in an ESSI Brokerage Account.

26

27
                                                     15
     Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.391 Page 16 of 19




1                c.      From on or about April           18,    2016    through on or about

2    October 27,      2016,    defendant GIGUIERE obtained approximately 6,207,953

 3   shares of ESSI stoc_k in the ESSI Brokerage Accounts.                    Defendant GI GUI ERE

4    obtained these shares pursuant to a technology licensing and marketing

 5   support agreement with ESSI, and a stock purchase agreement with ESSI's

 6   former Chief Executive Officer.

 7               d.      On December 29, 2016, defendant GIGUIERE submitted to a

 8   brokerage    firm,       in   connection    with ESSI      stock,    a    "Stock   Promotion

 9 Affidavit" falsely stating that "I am not involved in any promotional

10   activity whatsoever.          Third parties, of which I cannot control, will/may

11   opine on what they choose to on any security listed, on any exchange."

12               e.       From in or about February 2016 through in or about May

13   2016, defendant GIGUIERE promoted, or caused the promotion of, ESSI and

14   its stock on the TheMoneyStreet.com.

15               f.       On or about January 21, 2016, defendant GIGUIERE caused

16   ESSI   to   issue    a    press   release   titled    "Eco    Science      Solutions,    Inc.

17   Launches Core Mobile and E-commerce Platforms to Stake Claim in the

18   Multi-Billion Dollar Cannabis Industry."

19               g.       On or about March 30,        2016,      defendant GIGUIERE caused

20   ESSI to issue a press release announcing the launch of "Fitrix," which

21   was purportedly "a powerful and flexible companion which helps you keep

22   trac_k of your day to day fitness routines, dietary habits and alternative

23   medicine intake."

24               h.       From on or about January 22,            2016 through on or about

25   March 11, 2016, CW-1 sold, or caused to be sold, approximately 991,020

26   shares of ESSI stock from an ESSI Brokerage Account for gross proceeds

27   of   approximatel~       $270,538.
                                                  16
      Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.392 Page 17 of 19




 1                 i.     From on or       about    July       5,     2016       through          on   or    about
 2    January 18,       2017,   defendant     GIGUIERE         sold,       or     caused          to   be    sold,
 3    approximately 5, 83 9, 444 shares of ESSI stock from two ESSI Brokerage
 4    Accounts for gross proceeds of approximately $8,564,401.
 5 All in violation of Title 18, United States Code, Section 371.
 6                                 Count 4 - Securities Fraud
 7                        (Title 15, U.S.C., Secs. 78j (b), 78ff, and
 8                              Title 17, C.F.R., Sec. 240.lOb-5)
 9          38.    The allegations set forth in paragraphs 1 through 8 are re-
10    alleged as if fully set forth herein.
11          39.    Beginning on a date unknown to the Grand Jury but no later
12    than January 2016, and continuing until in or about January 2017, within

13    the Southern District of California and elsewhere,                                defendant GANNON
14    GIUGIERE did knowingly and willfully, directly and indirectly, by the
15    use of the means and instrumentalities of interstate commerce and of the

16    mails,      use    and    employ     manipulative             and        deceptive          devices        and

17    contrivances in connection with the purchase and sale of securities
18    issued by Eco Science Solutions, Inc., in violation of Title 17, Code
19    of Federal Regulations,            Section 240. lOb-5,              by    (a)    employing devices,

20    schemes and artifices to defraud,                  (b)   making and causing to be made
21    untrue statements of material fact, and omitting to state material facts

22    necessary     in    order   to   make   the    statements                made,    in    light         of   the

23    circumstances       under which       they were          made,       not    misleading,           and      (c)
24. engaging in acts, practices, and courses of business which operated and

·25   would operate as a fraud and deceit upon any persons, including members
26    of   the    investing public        and sellers          and purchasers                of    Eco Science

27    Solutions, Inc.'s securities.
                                                    17
      Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.393 Page 18 of 19




 1         40.       Paragraphs    29    through   37    of   Count      3   are    realleged      and

 2    incorporated by reference as more fully describing the manipulative and

 3    deceptive devices and contrivances used in connection with the purchase

 4    and sale of securities.

 5 All in violation of Title 15, United States Code, Sections 78j (b), 78ff,

 6    and Title 17, Code of Federal Regulations, Section 240.lOb-5.

 7                                      FORFEITURE ALLEGATIONS

 8         41.       The   allegations     contained · in     paragraphs       1   through    8     and

 9    Counts 1 through 4 of this Indictment are re-alleged and incorporated

10    by reference for the purpose of alleging forfeiture to the United States

11    pursuant       to Title   18,     United States     Code,    Section      981 (a) (1) (C)     and

12    Title 28, United States Code, Section 2461(c).

13         42.       Upon conviction of one or more of the offenses set forth in

14    Counts 1 through 4, defendants GANNON GIGUIERE and OLIVER LINDSAY shall

15    forfeit       to the United States any property,             real and personal,             which

16    constitutes or is derived from proceeds traceable to the violations.

17            43.    Pursuant to Title       28,   United States Code,             Section 246l(c)

18    which    incorporates       the provisions        of Title   21,       United States        Code,

19    Section. 853 (p), the <?-efendants shall forfeit substitute property, up to

20    the value of the amounts described above, if, as a result of any act or

21    omission of the defendants, the property described above, or any portion

22    thereof, cannot be located upon the exercise of due diligence; has been

23    transferred, sold to, or deposited with a third party; has been placed

24    beyond the jurisdiction of this court;

25

2.6

27
                                                   18
    Case 3:18-cr-03071-WQH Document 79 Filed 01/25/19 PageID.394 Page 19 of 19




1   has been substantially diminished in value; or has been commingled with

2   other property which cannot be divided without difficulty.

3   All pursuant to Title 18, United States Code, Section 981(a) (1) (C)         and
                                       '
4   Title 28, United States Code, Section 2461(c).

5         DATED: January 25, 2019.

6                                                A TRUE BILL:




                                                 Foreperson


            S. BREWER, JR.
            States Attorney




                                           19
